UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

MARK T. DUBLINO,
                                                             DECISION & ORDER
                              Plaintiff,
                                                             18-CV-6010L
               v.

JAMES THOMAS, et al.,

                        Defendants.
_______________________________________


               On January 4, 2018, pro se plaintiff Mark T. Dublino (“plaintiff”) commenced

this action against the defendants pursuant to 42 U.S.C. § 1983 alleging claims for excessive

force and failure to protect in violation of the Eighth Amendment. (Docket # 12). Currently

pending before this Court is plaintiff’s fifth motion seeking appointment of counsel. (Docket

# 78). Plaintiff’s previous requests for appointment of counsel have all been denied. (Docket ##

29, 31, 49, 67). Plaintiff’s current motion does not present any information to alter this Court’s

previous determinations. Accordingly, for the reasons in the previous Decisions & Orders

(Docket # 29, 31, 49, 67), plaintiff’s request for the appointment of counsel (Docket # 78) is

DENIED without prejudice at this time. It is the plaintiff’s responsibility to retain an attorney

or press forward with this lawsuit pro se. 28 U.S.C. § 1654.

IT IS SO ORDERED.

                                                                 s/Marian W. Payson
                                                               MARIAN W. PAYSON
                                                             United States Magistrate Judge

Dated: Rochester, New York
       October 31, 2019
